Mitchell, J.
This action was commenced against John B. Cooke and wife and E. A. Parisot. Shortly thereafter, E. A. Parisot died and no one was substituted for him as a party defendant. The purpose of the action is to recover for personal services claimed to have been performed for the defendants, whom it is alleged were partners in mining operations in Idaho. John B. Cooke and wife, by their answer, denied the existence of the partnership. Upon the trial of the ease without a jury, the decision and judgment were in favor of the defendants Cooke and wife, from which the plaintiff has appealed.
The trial court found that the allegation of partnership was not sustained, and that the labor performed by the appellant was for E. A. Parisot in his own individual name and account. Examination and consideration of the evidence satisfies us to the same effect.
Affirmed.
Parker, C. J., Main, and Tolman, JJ., concur.